            Case 3:20-cv-06731-VC Document 9 Filed 01/07/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 GEORGE ROBINSON,                                   Case No. 20-cv-06731-VC
                Plaintiff,
                                                    ORDER GRANTING AS MODIFIED
           v.                                       MOTION FOR EXTENSION OF TIME
                                                    TO FILE ANSWER AND
 ANDREW SAUL,                                       ADMINISTRATIVE RECORD
                Defendant.                          Re: Dkt. No. 8

       The request for a 90-day extension of the deadline to file the certified electronic

administrative record and answer is denied. A 60-day extension will be granted. It’s worth

emphasizing, however, that the Commissioner bears responsibility for compiling and filing these

records in a timely manner, even during a pandemic. The cost of delay is too great for the

claimants involved in these cases. Accordingly, no further extensions of this deadline will be

granted.

       IT IS SO ORDERED.
Dated: January 7, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
